                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                          SOUTHERN DIVISION
                             7:18-CR-00094-D-2

UNITED STATES OF AMERICA                   )
                                           )
v.                                         )
                                           ) MEMORANDUM IN SUPPORT OF
                                           ) DEFENDANT’S PRO SE MOTION
TEREK HARPER,                              ) FOR COMPASSIONATE RELEASE
Defendant                                  )


      Mr. Terek Harper, by and through undersigned counsel, respectfully moves

this Honorable Court to grant his Motion for Compassionate Release under 18 U.S.C.

§ 3582(c)(1)(A) (2018) based on “extraordinary and compelling reasons” which shall

be further discussed herein. First, given its importance with respect to the potential

of facing medical complications is Mr. Harper’s obesity. His obesity greatly enhances

his immediate vulnerability to death or serious complications from COVID-19.

Additionally, he is the only available caregiver for his greatly infirmed mother, and

he needs to resume his role as the primary caregiver for his daughter, which

pronouncedly enhance his extraordinary and compelling reasons for compassionate

release as well. See Exhibit A, Medical Records (2020) at 3 (BMI of 33); see Exhibit

B Pro Se Motion for Compassionate Release at 10 (“I have no family members who

would be able to attend to my Mother, or anyone who could provide caregiving

assistance to my sick mother.”) and at 3 (“Until petitioner's. incarceration petitioner

was the primary care giver to his daughter who lived with petitioner. Tanaijah's

mother has been struggling to raise her arid is currently suffering from medical




        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 1 of 26
conditions that make her unable to properly care for Tanaijah”). Moreover, Mr.

harper’s daughter Tanaijah, and her mother, both suffer from asthma, placing them

both at high risk for severe complications from COVID-19. See Exhibit C Daughter’s

Medical Records; Exhibit B Pro Se Motion at 3; see also Centers for Disease Control

and Prevention, People Who Need To Take Extra Precautions, https: /

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html

(last visited March 18, 2021). Mr. Harper’s assistance is therefore needed as soon as

possible to ensure his daughter’s situation does not get any worse; either by her

mother being further hampered in her caregiving abilities by COVID-19, or Tanaijah

herself contracting COVID-19. As verified herein and also attached to said Motion for

Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), Mr. Harper has

properly exhausted his administrative remedies by filing a release request with the

warden which was denied on December, 16, 2020. See Exhibit D: Request for

Administrative Remedy.

       Mr. Harper is thirty-six (36) years old and suffers from obesity with a BMI of

33 as of January, 2021. See Exhibit A Medical Records at 38 (BMI of 33 as of 2019);

see Exhibit D Request for Administrative Remedy (BMI of 33 as of January 2021).

According to the Institute for Respiratory Health, “by far and away, the most common

illnesses linked to the development of serious disease in COVID-19 patients across

[Great Britain, China, and the USA] have been diabetes, high blood pressure, and

obesity.   See   COVID-19   and    People       with   Pre-Existing   Lung   Conditions:

(https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-pre-existing-


                                            2

           Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 2 of 26
lung-conditions/) (last accessed March 16, 2021) (emphasis added). Mr. Harper has

also already once contracted COVID-19 while in the custody of the BOP. See Exhibit

A: Medical Records at 28-29. Mr. Harper tested positive for COVID-19 on December

20, 2020. See Exhibit A at 28-29. Despite having recovered from the virus, Mr.

Harper’s elevated risk for severe illness from COVID-19 remains the same or worse

than    before.    Reinfection   With     COVID-19,      CDC     (Oct.    27        2020),

https://www.cdc.gov/coronavirus/2019-ncov/your-health/reinfection.html.        As     the

Maryland district court explained in a recent opinion:

       Because obesity increases one's risk of having a serious case of Covid-19
       at any age, the Court agrees with Corey [the petitioner] that his health
       situation satisfies the "extraordinary and compelling" reasons
       requirement (internal quotations in original)…. Though it is
       undoubtedly a positive sign that Corey appears to have recovered
       following his positive Covid-19 test in June, this recovery is not firm
       evidence that Corey is no longer at a heightened risk of severe illness.
       as of this writing, it remains unknown both (1) to what degree
       individuals who recover from Covid-19 benefit from long term immunity
       to the various strains of the virus, and (2) what sort of future
       complications an individual like Corey might suffer following an
       apparent recovery. Judge Grimm, Judge Hollander, and Judge Chuang
       of this District have all found that medical conditions that increase an
       inmate's susceptibility to severe illness may constitute "extraordinary
       and compelling reasons," even if the inmate has already contracted and
       apparently recovered from COVID-19. See, e.g., United States v.
       Williams, Crim. No. PWG-19-134, 2020 WL 3073320 (D. Md. June 10,
       2020); United States v. Kess, Crim. No. ELH-14-480, 2020 WL 3268093
       (D. Md. June 17, 2020); United States v. Fletcher, Crim. No. TDC-05-
       0179-01, 2020 WL 3972142 (D. Md. July 13, 2020).

United States v. Corey, 2020 U.S. Dist LEXIS 185635 (D. Md. Oct 6th, 2020), 4. While

detained and unable to comply with reasonable social distancing and hygienic

COVID-19 precautions recommended by the CDC, Mr. Harper’s combination of being




                                          3

         Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 3 of 26
obese and having already had COVID-19 place him at higher risk of death or

hazardous complications if he were to contract COVID-19 a second time.

      Mr. Harper is in custody at Fort Dix FCI where the detained population is

around 2,747 total inmates, according to the Federal Bureau of Prisons. COVID-19

Coronavirus https://www.bop.gov/locations/institutions/ftd/ (last accessed March 18,

2021). Fort Dix FCI is infamous for being host to the largest outbreak of COVID-19

of any federal correctional facility in the country. New Jersey Lawmakers Urge

Federal     Action       on       COVID-19           Outbreak      at   FCI       Fort   Dix,

https://www.radio.com/kywnewsradio/news/local/new-jersey-lawmakers-urge-action-

on-covid-19-at-fci-fort-dix (indicating both democratic and republican senators

wanted the Department of Justice to look into the latest outbreak at FCI Fort Dix,

which they said is the worst of any federal correctional facility) (last accessed March

18, 2021). As of this writing, 1829 inmates have had or currently have COVID-19, or

roughly 65% of the inmate population. 87 staff members have also contracted COVID-

19. COVID-19         Coronavirus,           BOP, https://www.bop.gov/coronavirus/ (last

accessed March 18, 2021). One inmate at Fort Dix FCI, Myron Crosby, has already

died from COVID-19. Fort Dix, With Most Covid Cases Among Prisons, Sees First

Death,    https://patch.com/new-jersey/cinnaminson/fort-dix-most-covid-cases-among-

prisons-sees-1st-death        (last   accessed       March   18,   2021);   see   also   BOP,

https://www.bop.gov/coronavirus/ (last accessed March 18, 2021). In fact, Mr. Crosby

shared a room with Mr. Harper before Mr. Crosby was transferred to the hospital.

See Exhibit E Message from Mr. Harper.


                                                 4

          Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 4 of 26
        Likely due to his poor handling of the pandemic, the warden at Fort Dix was

reassigned in late January. Warden at NJ Federal Prison Reassigned Amid Massive

Covid     Outbreak,    https://www.nj.com/news/2021/02/warden-at-nj-federal-prison-

reassigned-amid-massive-covid-outbreak.html (last accessed March 18, 2021). In

sum, Fort Dix has failed to manage its facility in a way that prioritizes the safety and

health of its inmates and staff.

        So long as Mr. Harper is detained at Fort Dix, he will face a high probability

for contracting COVID-19 a second time, and as noted above, his obesity is “far and

away, one of the most common illnesses linked to serious illness and COVID-19.”

COVID-19        and      People      with       Pre-Existing     Lung       Conditions,

https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-pre-existing-

lung-conditions/ (last accessed March 16, 2021) (emphasis added). Importantly, a

Southern District of Mississippi court granted a motion for compassionate release to

an inmate healthier than Mr. Harper when faced with prison conditions arguably far

better than those at Fort Dix. At the time the opinion was written, while seven (7)

inmates had died, only thirty-three (33) inmates, or slightly less than 4% of the

inmate population, had tested positive for COVID-19. See United States v. Kelly, No.

3:13-CR-59-CWR-LRA-2, 2020 WL 2104241, at 10-11 (S.D. Miss. May 1, 2020)

(granting compassionate release to young man without health issues at Oakdale I

because “it has become increasingly apparent that the BOP has failed to control the

outbreak at Oakdale I. … Given the steadily growing death toll and the apparent

continued spread of the disease at Oakdale I, COVID-19 creates an ‘extraordinary


                                            5

          Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 5 of 26
and compelling reason’ potentially warranting a reduced sentence.”). This type of

punishment, consisting of him having to be detained during these exceptionally harsh

and unusual times, does not fit the crime anymore; in other words, it is certainly

greater than necessary. See 18 USC § 3553(a) (2018).

      According to a National Commission on COVID-19 and Criminal Justice report

released September 2020 on the impact of COVID-19 in U.S. State and Federal

Prisons, the COVID-19 mortality rate within prisons is twice as high as the general

population’s morality rate and the rate of COVID-19 infections is over four times as

high as the general population. See Kevin T. Schnepel, COVID-19 in U.S. State and

Federal Prisons Washington at 3, D.C.: Council on Criminal Justice (September

2020) (accessible at

https://cdn.ymaws.com/counciloncj.org/resource/resmgr/covid_commission/FINAL_S

chnepel_Design.pdf).

      New outbreaks, and now new strains, of COVID-19 have occurred in recent

months, which is particularly concerning when the United States has the largest

incarcerated population in the world at about two million detainees. See Wendy

Sawyer & Peter Wagner, Mass Incarceration: The Whole Pie 2020 (Mar. 24, 2020),

https://www.prisonpolicy.org/reports/pie2020.html. Just this month, the new strain

Covid B1.1.7 was detected in Mercer County, just one county over from FCI Fort

Dix. See First Confirmed Case of Covid-19 Variant Reported in Mercer County,

https://planetprinceton.com/2021/02/07/first-confirmed-case-of-covid-19-variant-




                                         6

         Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 6 of 26
reported-in-mercer-county-identified-in-trenton-resident/ (last accessed March 18,

2021).

         The mortality rate for Black Americans with COVID-19 is twice that of white

Americans and Black Americans are incarcerated five times more often than white

Americans. Schnepel, supra, at 5. A key finding from the report was that the highest

COVID-19 mortality rates were observed “within large prisons…” Id. at 3. Mr. Harper

is African American, suffers from obesity, and is detained at FCI Fort Dix,

which         has      an      inmate          population    of      2,747.      BOP,

https://www.bop.gov/locations/institutions/ftd/ (last accessed March 18, 2021). FCI

Fort Dix is a large prison already having to provide extensive medical care to many

inmates with COVID-19. Therefore, considering all factors in this case, Mr. Harper

is at a very high risk of COVID-19 complications or mortality, presenting

“extraordinary and compelling” reasons for compassionate release.

         As most judges from the Eastern District of North Carolina have granted such

Compassionate Release Requests where it is appropriate to apply this type of legally

sanctioned mercy, it is respectfully requested that this Honorable Court also issue an

order reducing Mr. Harper’s sentence to time served and/or home confinement since

he, too, should reap the appropriate benefit of compassionate release as well.


                              STATEMENT OF FACTS

         On May 8, 2018, Terek Harper, along with two co-defendants, was named in a

four-count indictment filed in the Eastern District of North Carolina. [D.E. 1]. Counts

one and four of the indictment applied to Mr. Harper. [D.E. 1]. Count one (1) charged

                                           7

           Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 7 of 26
Mr. Harper with conspiracy to distribute and possess with intent to distribute one

hundred (100) grams or more of heroin in violation of 21 U.S.C. § 841(a)(1). [D.E. 1].

Count four (4) charged Mr. Harper with possession with intent to distribute a

quantity of heroin in violation of 21 U.S.C. § 841(a)(1). [D.E 1]. On September 7, 2018,

Mr. Harper pled guilty to counts one and four. [D.E. 86]. On April 1, 2019, District

Court Judge, The Honorable James C. Dever III, of this Honorable Court, sentenced

Mr. Harper to 87 months’ imprisonment on counts one and four each, to run

concurrently, to be followed by three years on count one and five years on count four

of supervised release, to run concurrently. [D.E. 159]. Mr. Harper’ projected release

date is July 7, 2024. https://www.bop.gov/inmateloc/.

      18 U.S.C. 3582 (c)(1)(A) (2018) provides that a defendant may submit a motion

for compassionate release directly to the court “after the defendant has fully

exhausted all administrative rights to appeal . . . or a lapse of 30 days from the receipt

of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”

(emphasis added). Prompted by the dire situation caused by the COVID-19 pandemic,

Mr. Harper filed a request for administrative remedy on December 10, 2020 that was

denied on December 16, 2020. See Exhibit D: Request for Administrative Remedy.

      The current COVID-19 outbreak has not been contained in the United States

and certainly and sadly not within our prison walls either. Accordingly, it is

respectfully submitted that it is appropriate under these urgent circumstances in the

case sub judice for this Honorable Court not to strictly construe the administrative

exhaustion requirement as required by 18 U.S.C. § 3582(c)(1)(A) and as such, find


                                            8

         Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 8 of 26
that Mr. Harper has in fact exhausted his administrative remedies. See Haines v.

Kerner, 404 U.S 519, 520 (1972).

                                   BACKGROUND

      Congress first enacted 18 U.S.C. § 3582(c)(1) as part of the Comprehensive

Crime Control Act of 1984 to serve as a “safety valve” for judges to assess whether a

sentence reduction was warranted by factors that previously would have been

addressed through the abolished parole system. S. Rep. No. 98-225, at 121 (1983).

“This legislative history demonstrates that Congress, in passing the Comprehensive

Crime Control Act of 1984, intended to give district courts an equitable power to

employ on an individualized basis to correct sentences when ‘extraordinary and

compelling reasons’ indicate that the sentence initially imposed on an individual no

longer served legislative objectives.” United States v. Millan, No. 91-CR-685 (LAP),

2020 WL 1674058, at 5 (S.D.N.Y. Apr. 6, 2020).

      The compassionate release statute empowered courts to reduce a defendant’s

sentence whenever “extraordinary and compelling reasons warrant such a reduction.”

18 U.S.C. § 3582(c)(1)(A)(i). Congress delegated to the U.S. Sentencing Commission

the responsibility of defining what were “extraordinary and compelling reasons.” See

28 U.S.C. § 994(t) (2006) (“The Commission . . . shall describe what should be

considered extraordinary and compelling reasons for sentence reduction, including

the criteria to be applied and a list of specific examples.”). It was not until 2007, more

than two decades after the statute was enacted, that the Commission responded. It

issued a guideline stating that “extraordinary and compelling reasons” include


                                            9

         Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 9 of 26
medical conditions, age, family circumstances, and “other reasons.” U.S.S.G. §

1B1.13, app. n.1(A)-(D) (2018).

        Mr. Harper is unfortunately vulnerable to an increased risk of serious illness

if he were to contract COVID-19 again. See People with Certain Medical Conditions,

CDC       (Feb.     3,    2021),     https://www.cdc.gov/coronavirus/2019-ncov/need-

extraprecautions/people-with-medical-conditions.html; see also United States v.

Corey, 2020 U.S. Dist LEXIS 185635 (D. Md.) at 4 (quoted at length at supra, 3). Due

to the combination of risk factors, proven through statistics and medical reports, Mr.

Harper’s request for compassionate release qualifies under the guidelines as

“extraordinary and compelling” reasons requirement. Application Note 1(A)(ii) to

Guidelines Section 1B1.13 states extraordinary and compelling reasons, which

include when the defendant is—

(I)     suffering from a serious physical or medical condition;
(II)    suffering from a serious functional or cognitive impairment; or
(III)   experiencing deteriorating physical or mental health because of the aging
        process, that substantially diminishes the ability of the defendant to provide
        self-care within the environment of a correctional facility and from which he or
        she is not expected to recover.

U.S.S.G. § 1B1.13 app. n.1(A)(ii). Application Note 1(B) identifies extraordinary and

compelling reasons to include Mr. Harper’s “suffering from a serious physical or

medical condition.” § 1B1.13 app. n.1(B). Furthermore, Application Note 1(D) created

a catch-all provision, for when the Director of the BOP determines “there exists in

the defendant’s case an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” § 1B1.13

app. n.1(D).

                                           10

         Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 10 of 26
         As originally enacted, the statute left sole discretion for filing compassionate

release motions with the Director of the BOP, who adopted a program statement

governing compassionate release that in many ways narrowed the criteria

established by the Commission. See BOP Program Statement 5050.49 (2013). During

the span of more than three decades, the BOP rarely filed motions on behalf of

inmates who met the eligibility criteria. The Office of the Inspector General for the

Department of Justice concluded in 2013 that “[t]he BOP does not properly manage

the compassionate release program, resulting in inmates who may be eligible

candidates for release not being considered.” Department of Justice, Office of the

Inspector General, The Federal Bureau of Prisons’ Compassionate Release Program,

11 (2013) (accessible at https://oig.justice.gov/reports/2013/e1306.pdf); see also

Department of Justice, Office of the Inspector General, The Impact of an Aging

Inmate Population on the Federal Bureau of Prisons, 51 (2016) (“Although the BOP

has revised its compassionate release policy to expand consideration for early release

to aging inmates, which could help mitigate the effects of a growing aging inmate

population…”, decades of denying such Compassionate Release Reduction Requests

are imprinted in its long standing history) (accessible at https://oig.justice.gov/

reports/2015/e1505.pdf); U.S.S.G. § 1B1.13 app. n.4 (admonishing BOP for its past

failure to pursue relief on behalf of eligible inmates). Heeding this criticism, Congress

acted.

         The title of Section 603(b) of the First Step Act—“Increasing the Use and

Transparency of Compassionate Release”—leaves no doubt as to Congress’ intent in



                                            11

          Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 11 of 26
modifying 18 U.S.C. § 3582(c)(1)(A). Through the First Step Act, enacted December

21, 2018, Congress sought to resuscitate compassionate release by, inter alia,

allowing defendants to directly petition courts for relief, rather than leaving that

power solely in the hands of the BOP. See 18 U.S.C. § 3582(c)(1)(A). “[U]nder the

amended statute, a court may conduct such a review also ‘upon motion of the

defendant,’ if the defendant has exhausted all administrative remedies to appeal the

BOP’s failure to bring a motion, or if 30 days has lapsed ‘from the receipt of such a

request by the warden of the defendant’s facility,’ whichever is earlier.” United States

v. Decator, No. CCB-95-0202, 2020 WL 1676219 (D. Md. Apr. 6, 2020) (quoting 18

U.S.C. § 3582(c)(1)(A)(i); Pub. L. 115-391, Title VI, § 603(b), Dec. 21, 2018, 132 Stat.

5239), appealed by the government. In other words, “a prisoner must exhaust the

administrative appeal process, or wait 30 days, before his claim may be considered”

by the court. United States v. Underwood, No. TDC-18-0201, 2020 WL 1820092, at

2 (D. Md. Apr. 10, 2020) (citing cases).


                                    ARGUMENT

      Mr. Harper’s underlying medical conditions make him especially vulnerable to

COVID-19, his infirmed mother’s care during the pandemic is of utmost importance,

and he remains the most capable caregiver for his daughter. These factors qualify as

“extraordinary and compelling reasons” for relief. In considering the § 3553(a)

sentencing factors, Mr. Harper’s case warrants compassionate release: he would not

pose a risk to the community upon his release, he faces elevated risks posed by

COVID-19, he needs to care for his sick mother, and he needs to care for his asthmatic

                                           12

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 12 of 26
daughter in the midst of a pandemic that puts her at an elevated risk of severe illness.

See Centers for Disease Control and Prevention, People Who Need To Take Extra

Precautions,    https:    /   https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/asthma.html (last visited March 18, 2021).

   A. This Honorable Court has the authority to determine that Mr. Harper’s
      vulnerability to COVID-19 does in fact constitute an “Extraordinary
      and Compelling Reason” for a sentence reduction.

       Many federal judges across the country are holding that they have the

authority to define “extraordinary and compelling reasons” for release under § 1B1.13

app. n. 1(D) and that the risks associated with COVID-19 can constitute an

“extraordinary and compelling reason” for a sentence reduction. United States v.

Brooker (Zullo), No. 19-3218, 2020 WL 5739712 (2d Cir. Sept. 25, 2020). Courts have

used their wise and appropriate discretion to provide defendants with relief under §

3582(c)(1)(A) “even when their circumstances do not fit squarely within the current

policy statement of the Sentencing Commission as reflected in U.S.S.G. §1B1.13.”

United States v. Alexander Salabrarria, Crim. No. 7:00-CR-95-1-BO, ECF No. 125,

page 5 (E.D.N.C. April 14, 2020), citing United States v. Mauma, No. 2:08-CR-

00758TC-11, 2020 WL 806121, at 4 (D. Utah Feb. 18, 2020) (listing cases holding

same). “Thus, while an applicable policy statement ‘provides helpful guidance, it does

not constrain the Court’s independent assessment of whether “extraordinary and

compelling reasons” warrant a sentence reduction.” United States v. Norris, F. Supp.

3d 383, 386 (E.D.N.C. 2020) (quoting United States v. Beck, 425 F. Supp. 3d 573, 581

– 82 (M.D.N.C. 2019).


                                          13

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 13 of 26
      In United States v. Mel, Judge Chuang held that “[a]s applied to Mel, the

COVID-19 pandemic presents ‘extraordinary and compelling reasons’ that warrant

the modest sentencing reduction requested.” 2020 WL 2041674, at 2. Ms. Mel had

submitted documents establishing that she had a thyroid mass that doctors estimated

had a 25- to 40-percent chance of malignancy. While Judge Chuang found he could

not “conclude with certainty” that Mel had a health condition that placed her at

particular risk to severe illness from COVID-19, he “nevertheless . . . f[ound] that the

historic COVID-19 pandemic, the fact that Mel has been incarcerated in one of the

federal prisons most profoundly impacted by COVID-19 [FCI Danbury], and the fact

that as a result of the outbreak, she has effectively been prevented from receiving

necessary medical care for a potentially life threatening condition, collectively

establish ‘extraordinary and compelling reasons’ within the meaning of 18 U.S.C. §

3852(c)(1)(A).” Id. at 3. As discussed herein, the case sub judice presents similar

factors with respect to Mr. Harper who is currently being incarcerated at FCI Fort

Dix wherein there are positive COVID-19 cases, and he is currently at high risk given

his medical ailments. Consequently, much like Mel, Mr. Harper presents a series of

factors which “collectively establish ‘extraordinary and compelling reasons’ within the

meaning of 18 U.S.C. § 3852(c)(1)(A).” Id. at 3. Here, as mentioned, his obesity places

him   at   especially   high   risk   for    severe   COVID-19    complications.    See

https://www.resphealth.org.au/coronavirus/covid-19-and-people-with-pre-existing-

lung-conditions/ (last accessed March 16, 2021).

      Judges in districts throughout the United States have recognized that, at least

for certain defendants, COVID-19 presents “extraordinary and compelling reasons”
                                            14

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 14 of 26
warranting a reduction in their sentences under the compassionate release statute.

Some of these cases are cited below to identify the range of which Federal Courts

across the country are granting such Compassionate Release Requests. These cases

include, but are not limited to:

   •   United States v. Norris, F. Supp. 3d 383 (E.D.N.C. 2020) (finding defendant
       had demonstrated extraordinary and compelling circumstances for relief
       because he “suffers from various severe ailments,” including a life-threatening
       disease, kidney failure requiring dialysis three times a week, and recurrent
       bouts of pneumonia, “that cumulatively make his continued confinement
       especially dangerous in light of COVID-19.”);

   •   United States v. Howard, No. 4:15-cr-00018-BR, 2020 WL 2200855 (E.D.N.C.
       May 6, 2020) (finding 52-year-old with “chronic obstructive pulmonary disease
       (‘COPD’), Type II diabetes, obesity, Stage 3 kidney disease, edema, open
       wounds on his legs, and a diaphragmatic hernia” demonstrated extraordinary
       and compelling circumstances due to COVID-19 even though his conditions
       neither constituted terminal illness nor prevented him from engaging in most
       of his daily activities without assistance);

   •   United States v. Amarrah, 458 F. Supp. 3d 611 (E.D. Mich. 2020) (shortening
       60-month sentence after only 21 months because Amarrah’s “Type II diabetes,
       hypertensive heart disease, cardiac arrhythmia, obstructive sleep apnea, and
       asthma” put him a substantial risk should he contract COVID-19 even though
       facility had no reported cases);

   •   United States v. Quintero, 458 F. Supp. 3d 130 (W.D.N.Y. 2020) (granting
       compassionate release to man who “suffers from diabetes, a compromised
       immune system, obesity, and hypertension,” “which make him more
       susceptible than another to contract the virus.”);

       There is no question that Section 603(b) of the First Step Act fundamentally

changed the role of courts in the compassionate release process, vesting them with

the authority to determine what constitutes extraordinary and compelling reasons for

release. This frightening pandemic, as it affects Mr. Harper with his obesity and

higher risk for severe illness or death after contracting COVID-19, is an

                                         15

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 15 of 26
extraordinary and compelling circumstance.

   B.    Mr. Harper’ Compromised Health Situation Presents an
        “Extraordinary and Compelling” Reason Warranting a Reduction in
        Sentence.

        The Centers for Disease Control (CDC) have identified several factors that put

individuals     at   higher   risk   for   severe   illness.   “People   of     any   age

with certain underlying medical conditions are at increased risk for severe illness

from COVID-19.” People with Certain Medical Conditions, CDC (Feb 3, 2021),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

withmedical-conditions.html (listing overweight, high blood pressure/hypertension,

and liver disease as factors that might increase the risk of severe illness).

        While the Bureau of Prisons has made efforts to reduce the spread of the virus

throughout the federal prison system, the close quarters and communal nature of life

in prison creates a real and constant threat to the health and safety of the prisoners

who are forced to remain in an environment conducive to the spread of highly

communicable disease. COVID-19 does not consider the ability of individuals to save

themselves from its path. While the public at large is encouraged to stay home and

isolate from others, prisoners are forced to live in highly populated close quarters.

Amid this rapidly-unfolding crisis, the recommended antidote is simple: reduce the

prison population by releasing those whose continued incarceration is not necessary

to protect the public so that correctional institutions can better protect those who




                                           16

          Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 16 of 26
need to stay incarcerated.1 Again, Mr. Harper’s obesity causes him to have a higher

risk of serious illness from COVID19. As the cases discussed above in Part A suggest,

the global COVID-19 pandemic created a dangerous situation unanticipated by the

courts when handing down sentences pre-pandemic; a situation that makes

continuing long sentences for rehabilitated, non-violent offenders with major health

risks overly precarious and unreasonable.

     Mr. Harper is exactly the type of individual deserving of compassionate release:

he is at increased risk of severe illness and, as will be discussed below in Part D, his

release does not pose a danger to the community and balancing the 3553(a) factors

warrants the requested relief.

   C. Mr. Harper’ Need to Care for His Daughter and His Infirmed Mother
      During the COVID19 Pandemic Present an “Extraordinary and
      Compelling” Reason Warranting a Reduction in Sentence.

       In addition to the “extraordinary and compelling" reasons for a reduction in

Mr. Harper’ sentence based on his impaired health and the threat of complications

caused by COVID-19, Mr. Harper desires to be able to care and provide for his

daughter and his infirmed mother during the pandemic.



       1
          For example, on March 27, 2020, more than 400 former DOJ leaders, attorneys, and
federal judges sent an open letter to the President, asking that he take immediate action to reduce
the population in correctional facilities to prevent the catastrophic spread of COVID-19, in
particular by commuting the sentences of elderly and medically vulnerable inmates who have
already served a majority of their sentence. See
https://fairandjustprosecution.org/wpcontent/uploads/2020/03/Letter-to-Trump-from-DOJ-and-
Judges-FINAL.pdf. The same day, dozens of public health experts made a similar request,
asking the President to commute the sentences of elderly inmates, noting they are at the highest
risk of dying from the disease and pose the smallest risks to public safety. See
https://thejusticecollaborative.com/wpcontent/uploads/2020/03/Public-Health-Expert-Letter-to-
Trump.pdf.
                                                17

           Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 17 of 26
      § 1B1.13, app. n.1(C) of the Commission guidelines delineate particular “family

circumstances” that the Commission considers to be “extraordinary and compelling”

circumstance for early release. Although the family circumstances for which Mr.

Harper is seeking compassionate release – care for one’s child when there is a living

caregiver, or care for one’s infirmed parent – are not explicitly enumerated in this

section, § 1B1.13, application note 1 (D) of the Commission guidelines provide a

catchall    “extraordinary   and   compelling”   reason   provision.    It   states   that

“extraordinary and compelling” reasons can be found if the Director of the Bureau of

Prisons finds that there is “an extraordinary and compelling reason other than, or in

combination with, the reasons described in subdivisions (A) through (C).” While this

provision gives authority to the Director of the BOP, this specified authority has been

recognized by courts as null after the passage of the First Step Act:

      [a]lthough prior to the enactment of the First Step Act of 2018 only the Director
      of BOP could determine whether “other” extraordinary and compelling reason
      existed for compassionate release, the overwhelming majority of courts
      analyzing motions for compassionate release after the enactment of the First
      Step Act of 2018 find that courts can now determine whether “other”
      extraordinary and compelling reasons warrant compassionate release under
      U.S.S.G. § 1B1.13 n.1(D).

United States v. Israel, No. 95-00314-CR, 2020 WL 3893987 at 2 n.2 (S.D. Fla. July

10, 2020). “Therefore, the most sensible interpretation of the Sentencing

Commission’s guidance in light of Congress’s recent statutory amendments [the First

Step Act] is that ‘the Commission’s existing policy statement provides helpful

guidance on the factors that support compassionate release, although it is not

ultimately conclusive.’’” United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019).


                                          18

           Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 18 of 26
      Because of this discretionary power, recently courts have found that taking

care of one’s parent is, when the petitioner appears to be the parents only potential

caregiver, an “extraordinary and compelling reason for compassionate release.” See

United States v. Bucci, 409 F. Supp. 3d at 2 (D. Mass) (citations omitted). (finding

that the defendant’s need to take care of his mother was, in his case, an

“extraordinary and compelling reason” for compassionate release). In a recent opinion

from the Southern District of New York, the court explained the expanding standard

for family circumstances that merit compassionate release:

      The animating principle of the Family Circumstances category is that
      there exists an extraordinary and compelling reason for release when
      the defendant has a close family member who is completely unable to
      care for himself or herself and for when the defendant would be the only
      available care giver… This Court sees no reason to discount this unique
      role simply because the incapacitated family member is a parent and
      not a spouse.

United States v. Lisi, 440 F.Supp 3d 246, 252 (SDNY 2020) (citations omitted).

Moreover, because Mr. Harper’s daughter Tanaijah and her current caregiver, her

mother, both suffer from asthma, their shared elevated risk for serious complications

from COVID put Tanaijah’s current caregiving arrangement in extreme jeopardy.

According to the CDC, “people with moderate to severe asthma may be at higher risk

of getting very sick from COVID-19. Covid-19 can affect [their] respiratory tract (nose,

throat, lungs), cause an asthma attack, and possibly lead to pneumonia and acute

respiratory disease. See Centers for Disease Control and Prevention, People Who Need

To Take Extra Precautions, https: / https://www.cdc.gov/coronavirus/2019-ncov/need-

extra-precautions/asthma.html (last visited March 18, 2021). District courts have


                                          19

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 19 of 26
echoed these concerns in recent opinions. In United States v. Kellam, a case out of the

middle district of Pennsylvania, the court stated "asthma specifically inflicts

weakness on the sufferer's lungs, raising significant concerns about how covid might

affect them. It would be beyond this court's level of expertise to say a certain severity

of asthma is necessary before finding an extraordinary and compelling event.” United

States v. Kellam 2020 U.S. Dist. LEXIS 141373 (M.D. Pa., Aug., 7, 2020), at 4; see also

United States v. Norris, 2020 U.S. Dist. LEXIS 70219 (D. Conn. Apr. 16, 2020)

("Health officials have recognized that individuals with chronic respiratory disease

are deemed at greater risk of covid-19”).

          Ultimately, district courts are expanding the family circumstances exception

and affirming the serious risk for asthmatics during this horrible pandemic. When

this is considered alongside the decisions discussed above in Part A, and the wide

discretion given to courts after the passage of the First Step Act, this Court is well

within its authority to hold that caring for an infirmed parent or an asthmatic

daughter with an asthmatic mother is an extraordinary and compelling reason for

relief.

          Here, Mr. Harper desires to take care of his daughter because he was once the

primary caregiver and his daughter’s mother is struggling to provide adequate care

for their daughter. See Exhibit B Pro Se Motion for Compassionate Release at 3.

Moreover, he is greatly concerned that his daughter or his daughter’s mother will

experience serious or deadly complications if they contract COVID-19 due to their

asthma. See Exhibit B at 3. Regarding Mr. Harper’s mother, Mr. Harper stated in



                                            20

           Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 20 of 26
his motion to this court, that “I have no family members who would be able to attend

to my Mother, or anyone who could provide caregiving assistance to my sick mother.”

See Exhibit B Pro Se Motion for Compassionate Release at 3.

      The dire danger to Mr. Harper’s daughter and his mother is a very

“extraordinary and compelling” reason for relief in any common understanding of the

words. E.g. United States v. Richardson, No. 5:18-CR507-LFL, 2020 WL 2200853 at

2 (E.D.N.C. May 6, 2020) (“The statute does not define “extraordinary and compelling

reasons” and the United States Court of Appeals for the Fourth Circuit has not

previously interpreted this phrase. The court therefore interprets the terms “as

taking their ordinary, contemporary, common meaning.” (citations omitted)). This

“extraordinary and compelling” reason when combined with the “extraordinary and

compelling” reason caused by the risks to Mr. Harper’ health, when taken into

consideration with the § 3553(a) discussed below, warrant the relief provided by the

compassionate release statute.

   D. The Relevant § 3553(a) Sentencing Factors Warrant Reducing Mr.
      Harper’ Sentence to Time Served / Adding a Period of Home
      Confinement as a Condition of Supervised Release.

         Under the compassionate release statute, when a defendant establishes the

existence of extraordinary and compelling circumstances justifying relief, courts must

consider the relevant sentencing factors of 18 U.S.C. § 3553(a) to determine whether

a sentencing reduction or modification is warranted. 18 U.S.C. § 3582(c)(1)(A)(i)

(2018). Here, Mr. Harper’ compromised physical health, the unique risk factors

associated with COVID-19 and his ailments, his need to care for his ill mother, and

to care for his daughter, when combined with the other Section 3553(a) sentencing
                                         21

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 21 of 26
factors, warrant immediate relief.

      The court shall impose a sentence that is sufficient but “not greater than

necessary” to:

      (A) reflect the seriousness of the offense, to promote respect for the law, and to
          provide just punishment for the offense;
      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner
          ....

18 U.S.C. § 3553(a)(2)(A)-(D) (2018). “[A]lthough defendant’s federal sentence may

have been appropriate at the time it was imposed, the Court’s analysis is different in

current circumstances. United States v. Lee, 2020 WL 3422772, at 5 (E.D. Va. June

22, 2020); United States v. Mel, 2020 WL 2041674 at 3 (D. Md. Apr. 28, 2020) (finding

release appropriate where “the actual severity of the sentence as a result of the

COVID-19 outbreak exceeds what the Court anticipated at the time of sentencing.”).

      Any further detention of Mr. Harper during this time would be to continue a

sentence that is greater than necessary, particularly when, due to the pandemic,

“prisons now are even more dangerous than we typically accept.” United States v.

Brown, 457 F. Supp. 3d 691, 694 (S.D. Iowa 2020). Moreover, it is important to note

that he has suffered enough by already contracting the Coronavirus once in likely one

of the worst BOP facilities in the country. This makes his detention during that time

serve as an astronomical amount of time when comparing it to when someone is

healthy and not having to endure such harsh circumstances that he had to endure.

Thus, further demonstrating the strength of how at this time he has served a


                                          22

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 22 of 26
“sufficient amount of time” whereas anything more becomes unnecessary when

taking into consideration all of the 3553(a) factors.

      Since Mr. Harper has been detained, he has worked incessantly towards his

rehabilitation. He has stated that he has completed a course in business management

and introduction to business. See Exhibit E Message from Mr. Harper. Submitted

with this memorandum is his certificate for completing the course “The Seven Habits

of Highly Effective People.” See Exhibit F.

      Further deterring any future criminal conduct, Mr. Harper has a clear release

plan and will be residing with his girlfriend Ericka Mccrae upon his release. See

Exhibit D Request for Administrative Remedies. Mr. Harper also already has a job

lined up with Local Union 55 in New Jersey. See Exhibit D.

      In order to avoid unreasonably risking serious damage to his health, Mr.

Harper should be granted compassionate release. In addition to suffering from obesity

and residing in one of the worst federal correctional facilities for COVID-19 in the

nation, he has been once already infected with and fallen ill to the COVID-19 virus

while in BOP custody. See Exhibit A: Medical Records at 28-29. Furthermore, Mr.

Harper needs the opportunity to care for his infirmed mother still suffering serious

effects from her battle with COVID-19, and to care for his daughter who suffers from

asthma.

      A reduction or modification of Mr. Harper’s sentence would not diminish the

seriousness of the offense, nor would it place the public in any danger. The

extraordinary and compelling circumstances presented by the uncontrolled spread of



                                          23

          Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 23 of 26
COVID-19, compounded by the heightened risks faced by Mr. Harper, his mother,

and his daughter, all of whose ability to engage in basic self-protective measures is

restricted, warrant relief. Mr. Harper’s period of supervised release awaiting him will

ensure that he complies with his release plan. See United States v. Early, 2020 WL

2112371, at 5 (N.D. Ill. May 4, 2020) (finding that the risk to the public “does not

outweigh the risk to [Early] from contracting the coronavirus while incarcerated,”

particularly where “the Probation Office and the Court will be monitoring him while

on supervised release and []the Court will not hesitate to recommit him to prison

should he again go astray.”) The Court may also impose home confinement for a term

equivalent to the remainder of his custodial sentence as well. 18 U.S.C §

3582(C)(1)(A); See also United States v. Raia, No. 2:18-CR-657, Dkt. No. 91 (D.N.J.,

May 7, 2020) (discussing the reasons for and ordering home confinement).

      Considering all of these emergency circumstances, this Court could find a

combination of supervised release and/or home confinement which would be sufficient

to ensure deterrence, protection of the public, and which would allow Mr. Harper to

better preserve his health and life and the health of life of his mother.



                                   CONCLUSION

      It is respectfully submitted that Mr. Harper has demonstrated extraordinary

and compelling reasons for compassionate release and thus, respectfully requests this

Honorable Court to reduce his sentence to time served and/or add a period of home

confinement as a condition of supervised release.



                                          24

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 24 of 26
Respectfully submitted, this the 19th day of March, 2020.

                              GUIRGUIS LAW, PA

                              /s/ Nardine Mary Guirguis
                              Nardine Mary Guirguis
                              434 Fayetteville St., Suite 2140
                              Raleigh, North Carolina 27601
                              Telephone: (919) 832-0500
                              Facsimile: (919) 246-9500
                              nardine@guirguislaw.com

                              Designation: CJA Appointed




                                25

Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 25 of 26
                           CERTIFICATE OF SERVICE


         I hereby certify that the foregoing document was served upon the Assistant

Attorney for the United States electronically at the following address:



TOBIN W. LATHAN
Attorney for the United States
United States Attorney’s Office Civil Division
150 Fayetteville St., Suite 2100
Raleigh, NC 27601
Tobin.w.lathan@usdoj.gov


        This 19th day of March, 2021.




                                 GUIRGUIS LAW, PA

                                 /s/ Nardine Mary Guirguis
                                 Nardine Mary Guirguis
                                 PANEL Attorney




                                         26

        Case 7:18-cr-00094-D Document 204 Filed 03/22/21 Page 26 of 26
